Citation Nr: 1030560	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-15 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
North Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for a skin condition, to 
include the residuals of melanoma.

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected myoclonus of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected myoclonus of the right lower extremity.

4.  Entitlement to a compensable rating for the service-connected 
myoclonus of the left eye.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from May 1981 to September 
2002.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the RO.  

During the course of the appeal, a July 2009 rating decision 
increased the rating for the service-connected myoclonus of each 
leg to 10 percent, effective on November 15, 2004.  Since the 
Veteran did not expressed satisfaction with these ratings, the 
matter remained in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).

The Veteran also requests that an increased rating be assigned 
for the service-connected myoclonus of the left pectoralis major 
muscle.   This matter has not been developed for  appellate 
review and must be referred to the RO for all indicated action.  

The issue of service connection for a skin condition, to include 
the residuals of melanoma, is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran when further action is required on his part as to this 
matter  



FINDINGS OF FACT

1.  The service-connected myoclonus of the right and left lower 
extremity is not shown to be productive of greater than moderate 
impairment; severe tics of either lower extremity are not 
demonstrated.  

2.  The service-connected myoclonus of the left eye is shown to 
be mild and manifested no more than infrequent eyelid tics; 
moderate tics are not demonstrated.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in 
excess of 10 percent for the service-connected myoclonus of the 
left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.124a including Diagnostic Code 8103 (2009).  

2.  The criteria for the assignment of an increased rating in 
excess of 10 percent for the service-connected myoclonus of the 
right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.124a including Diagnostic Code 8103 (2009).  

3.  The criteria for the assignment of an increased, compensable 
rating for the service-connected myoclonus of the left eye are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a including 
Diagnostic  Code 8103 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

VCAA also requires generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings are assigned.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The November 2004 pre-decisional letters provided the Veteran 
with notice of VA's duties to notify and assist him in the 
development of his claims consistent with the laws and 
regulations outlined above.  

In this regard, the letters informed him of the evidence and 
information necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of his 
claims, and the assistance that VA would provide to obtain 
information and evidence in support of his claims.  He was also 
given general notice regarding how disability ratings are 
assigned.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The RO arranged for VA examinations.  
The examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  VA's duty to assist is met.  
Accordingly, the Board will address the merits of these claims.  


B. Increased Rating

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's statements describing his symptoms are competent 
evidence to the extent that he can describe what he experiences.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  This practice is known as "staged" 
ratings.  As explained hereinbelow, the Board finds that "staged" 
ratings are not warranted.   

Service connection for myoclonus of the lower extremities and 
left eye was granted in an October 2003 rating decision and 
noncompensable ratings were assigned at that time.  During the 
course of the appeal, the rating for myoclonus of the legs was 
increased to 10 percent, effective on November 15, 2004.  

Since there is no diagnostic code specifically for the rating of 
myoclonus, the disability is rated by analogy under 8599-8103.  

Where a Veteran has been diagnosed as having a specific condition 
and the diagnosed condition is not listed in the Ratings 
Schedule, the diagnosed condition will be evaluated by analogy to 
closely- related diseases or injuries in which not only the 
functions affected, but the anatomical localizations and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).

In the Board's view, the disability is most appropriately rated 
under Diagnostic Code 8103 on the basis of convulsive tics.  

The rating for convulsive tic depends upon the frequency and 
severity of the attacks and the muscle groups involved.  A 
noncompensable rating is warranted when mild, a 10 percent rating 
is warranted when moderate, and a maximum 30 percent rating is 
warranted when severe.  See 38 C.F.R. § 4.124a, Code 8103.

The terms "mild," "moderate," and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6 (2009).


Lower Extremities

Based upon the evidence of record, the Board finds that the 
service-connected myoclonus of each lower extremity is not shown 
to be manifested by a disability picture that would be productive 
of or equate with severe impairment.  

On March 2005 VA examination, the Veteran reported being on 
medication to alleviate his nighttime twitching.  He indicated 
that, during the day, it occurred without provocation and was 
noticeable to others when it occurred.  He denied having any pain 
involvement.  An examination of the lower extremities found no 
abnormalities, and fasciculations were not present during the 
examination.  

A May 2007 private treatment record indicates that the examiner 
witnessed the Veteran's myoclonus and that he had approximately 5 
jerks in a minute; however, the location of these manifestations 
was not identified.  

On June 2009 VA examination, the Veteran did not report any new 
complaints.  He indicated that he drove between Washington, D.C. 
and Arkansas every 3 weeks.  There were no abnormal reflexes 
found in the lower extremities.  

The Veteran noted that his leg movements kept him up at night if 
he did not take his medication.  The medication worked "fairly 
well."  He continued to have frequent left shoulder twitching, 
but did not take anything during the day.  A recent sleep study 
had not shown obstructive sleep apnea.  

The examiner opined that the diagnosis of myoclonic-type tics was 
correct and that he did meet the diagnosis of paramyoclonus 
multiplex.  The Veteran's myoclonus was noted to be "maximal" 
at C5-6, consistent with his service-connected cervical spine 
pathology.  The examiner indicated that he may have developed 
restless legs appeared adequately controlled at bedtime with 
medication.  

Given the medical evidence, the Board finds that a rating in 
excess of 10 percent for myoclonus of either lower extremity is 
not warranted as the "tics" or manifestations described as 
restless legs are not shown to be severe in nature or result in 
any functional loss manifested by fatigue.  The nighttime 
episodes are described as well controlled with medication.  They 
do not interfere with his ability to operate a motor vehicle or 
perform other tasks of daily living.  

The Veteran asserts that his disability should be rated by 
analogy under Codes 8910 (grand mal epilepsy), which is rated 
using the General Formula for Major and Minor Epileptic Seizures, 
or under 8104 (paramyoclonus multiplex).  See 38 C.F.R. § 4.124a.  

While the Board must consider all potentially applicable 
diagnostic codes, the service-connected disability picture itself 
is not shown to equate with a diagnosis of paramyoclonus 
multiplex so as to warrant application of a 60 percent rating 
based on severe impairment.    

Further, epilepsy is a separate and distinct disease process that 
is rated on the basis of the frequency and nature of the related 
seizure manifestations.  Notes 1 and 2 following the Diagnostic 
Codes for rating epilepsy provide that a major seizure is 
characterized by the generalized tonic-clonic confusion with 
unconsciousness and a minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of the 
head, or sudden jerking movements of the arms, trunk or head, or 
sudden loss of postural control.  Significantly, the notes also 
provide for a minimum rating of 10 percent to be assigned when 
medication is necessary to control seizure activity.  See 
38 C.F.R. § 4.124a.  

While the reported muscle twitching experienced by the Veteran in 
this case may be rated on the basis of frequency and severity, 
the condition itself does not resemble or equate with the more 
serious symptoms due to a major or minor seizure disorder; 
therefore, Diagnostic Code 8910 cannot be reasonably applied in 
rating the Veteran's service-connected myoclonus.  As noted, the 
Veteran has been assigned a 10 percent rating for the myoclonus 
of each lower extremity.   

The Board also has considered whether a particular Diagnostic 
Code pertaining to actual nerve pathology would be more 
appropriate for rating the service-connected myoclonus.  

Under these other rating criteria, a series of ratings is 
assignable on the basis of moderate, moderately severe or severe 
incomplete paralysis with marked muscular atrophy or complete 
paralysis of a specific nerve.  However, on this record, the 
manifestations of the service-connected myoclonus are not found 
to be reflective of permanent or chronic dysfunction involving an 
identified nerve.  Service connection has already been granted 
for the cervical spine disc pathology.

In support of his claim, the Veteran submitted excerpts of past 
Board decisions that deal with the rating of service-connected 
myoclonus.  However, each appeal must be decided by considering 
the individual or particular facts of that case in light of the 
applicable rating criteria.  See 38 C.F.R. § 20.1303 (2009).   

The Veteran also referred to service treatment records that 
document a "lot of muscle jerking at night."  However, in 
considering this appeal, the current record shows that his muscle 
jerks are well controlled at night with medication.  As such, the 
improvement or absence of symptoms following treatment since 
service is an important factor to be considered in rating the 
service-connected disability.  


Left Eye

With regard to myoclonus of the left eye, the Board also finds 
that a compensable rating is not assignable because more than 
mild twitching is not demonstrated by evidentiary record.

First, on VA examination in March 2005, the Veteran reported that 
his left eye myoclonus was no longer a problem.  

Then, in connection with the June 2009 VA examination, the 
Veteran reported sometimes having twitching in his eyelid that 
did not prevent him from driving.  The VA examiner added that 
eyelid twitches were not noted in the previous records.  
Moreover, no tics were seen at the time of recent examination.  

The VA examiner commented that these tics were not disabling in 
the absence of persistent blepharospasm.  With a showing of only 
infrequent eyelid twitching and without related impairment of eye 
function, the Board finds that the service-connected disability 
picture does equate with greater than mild impairment either on 
the basis of the frequency of the twitching or the severity of 
any disabling manifestations.  Thus, on this record, a 
compensable rating is not for application.

The Board's considered whether referral for evaluation for an 
extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is nothing in 
the record that reflects or suggests that the service-connected 
myoclonus is productive of an unusual or exceptional disability 
picture as to render impractical its rating under the provisions 
of the criteria applied in this case.  The service-connected 
disability also does not involve extraordinary factors such as 
marked interference with employability or frequent 
hospitalizations that are not addressed by established standards.  

Furthermore, the specific criteria adequately provide for rating 
the service-connected myoclonus.  Higher ratings are available 
for the service-connected myoclonus; however, the evidence does 
support the assignment of increased compensation.  Consequently, 
the Board finds that referral for extraschedular consideration is 
not warranted.



ORDER

An increased rating in excess of 10 percent for the service-
connected myoclonus of the left lower extremity is denied.

An increased rating in excess of 10 percent for the service-
connected myoclonus of the right lower extremity is denied.

An increased, compensable rating for the service-connected 
myoclonus of the left eye is denied.



REMAND

Based on its review of the record, the Board finds that 
additional development is needed with regard to service 
connection for a skin disorder, claimed as a residual of 
melanoma.  

In March 2005, a VA examiner provided an opinion on whether there 
was a no relationship between the Veteran's melanoma and actinic 
keratosis treated in service.  

However, the Veteran's assertion that each was related to sun 
exposure in service, was not addressed by the examiner.  The 
Veteran also asserts that his actinic keratosis was due to sun 
exposure in service; this theory has not been addressed by the 
RO.

The Veteran was not given Dingess notice regarding disability 
ratings and effective dates of awards.  As the matter is being 
remanded anyway, there will be an opportunity for corrective 
notice to be provided. 

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The Veteran should be given notice of 
disability ratings and effective dates of 
awards consistent with Dingess.

2.  The RO should take appropriate steps to 
contact the Veteran in order to obtain any 
outstanding treatment records referable to 
claimed melanoma residuals.  

Based on his response, the RO should 
attempt to procure copies of all records 
from any identified treatment source that 
are not presently on file.  The Veteran 
also should be informed that he may submit 
medical evidence to support his claim.  

3.  Thereafter, the Veteran's claims file 
should be returned to the June 2009 VA 
examiner or, if he is unavailable, to 
another VA physician, for an opinion as to 
the following.   The claims file should be 
made available for review.  Based on a 
review of the claims file, the examiner 
should opine as to the following:

a.  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's melanoma on the left cheek was 
related to his exposure to the sun during 
his extensive period of active service?  

b.  Is it at least as likely as not that 
any current actinic keratosis is due to sun 
exposure or other event or incident during 
his period of active service?

Any opinion the examiner provides must be 
accompanied by an explanation of the 
rationale.

If an opinion cannot be made without resort 
to speculation, the examiner must state so 
and clearly indicate whether this 
conclusion was based on full consideration 
of all the assembled data and evidence, and 
explain the basis for why an opinion would 
be speculative.

If the examiner reports that additional 
information may be obtained that would 
render an opinion non-speculative, the RO 
must determine whether such information may 
be obtained and undertake reasonable 
efforts to obtain such information.  If 
obtained, the RO must ensure that it 
returns the claims folder to the examiner 
for a non-speculative opinion. 

3.  After completion of the foregoing, and 
undertaking any further development deemed 
necessary, the RO should readjudicate the 
claim of service connection for a skin 
disorder, to include the residuals of 
melanoma.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
afford them an appropriate opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


